341 F.2d 582
PHOENIX ASSURANCE COMPANY OF NEW YORK, Appellant,v.LINEA DE NAVEGACION RIO, S.A., et al., Appellees.
No. 21522.
United States Court of Appeals Fifth Circuit.
Feb. 12, 1965.

James O. Davis, Jr., Tampa, Fla., Joseph J. Magrath, III, New York City, Brendan P. O'Sullivan, Cody Fowler, Tampa, Fla., Bigham, Englar, Jones & Houston, New York City, Fowler, White, Gillen, Humkey & Trenam, Tampa, Fla., of counsel, for appellant.
Joseph A. McClain, Jr., O. K. Reaves, of Carlton, Fields, Ward, Emmanuel, Smith & Cutler, Tampa, Fla., for appellees.
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and DYER, District judge.
PER CURIAM:


1
All of the issues raised by appellant here are issues of fact.  Each of the findings of the trial court was based on substantial evidence and will, therefore, not be reviewed here.


2
The judgment is affirmed.